AUTHORITY OF OSTEOPATHIC BOARD
After the applicant has paid his annual fees and provided satisfactory evidence to the Board of his attendance at an educational program as provided in Title 59 O.S. 641 [59-641] (1971), it is discretionary with the Board to reinstate or refuse to reinstate the applicant's license after the applicant has been granted a hearing.  This is to acknowledge receipt of your letter dated December 19, 1971, wherein you gave the following facts of the background to your question: The applicant was granted a license in the State of Missouri and used this license for reciprocity to Oklahoma was granted an Oklahoma license on the basis of this. Sometime later, his Oklahoma license was canceled because of his failure to pay the annual renewal fee. Subsequently, he was convicted of a felony in Missouri, served his penitentiary sentence, and his Missouri license was revoked and remains so today. He has now applied for reinstatement of his Oklahoma license. You asked the following question: "Now that his original or mother license is void, can his Oklahoma license be reinstated?" The fact that the State of Missouri has revoked the applicant's license may be considered by the Oklahoma Board, but there is no statutory requirement making it mandatory on the Oklahoma Board to act one way or the other, because of this Missouri revocation, with reference to this particular application. The action of the Oklahoma Board, in the issuing, renewing, revocation or refusing to issue a license are specifically governed by statute.  Title 59 O.S. 634 [59-634] (1971), states in part: "The State Board may in its discretion, issue a license without examination to a practitioner who has been licensed in any country, state, territory or province, upon the following conditions: (1) that the applicant is of good moral character." Section 59 O.S. 637 [59-637] states in part: "The State Board of Osteopathy may either refuse to issue or suspend or revoke any license for any one or any combination of the following causes: "(a) conviction of a felony, as shown by a certified copy of the record of the court of conviction; "(h) failure to pay annual registration dues, as herein provided." Section 641 states in part: "All persons legally licensed to practice osteopathy in this State shall, on or before the 1st day of July of each year, after this Act takes effect, pay to the Secretary of State Board of Osteopathy examination and registration, an annual license fee of Five Dollars for renewal of his certificate to practice osteopathy. . ." Section 59 O.S. 642 [59-642] states in part: "In the event that any licensee shall fail to comply with the requirements of this Act, he shall, upon order of the Board of Osteopathic Examination and Registration, forfeit his right to practice osteopathy in this State and his license and certificate canceled, provided, however, that secretary set forth may reinstate him upon the payment of all fees due, not in excess of Twenty-Five Dollars, and upon the presentation of satisfactory evidence of the attendance at an educational program as provided for in Section 1 of this Act. . . ." Thus, under the statutes, the applicant's license is forfeited and canceled for failure to pay the annual renewal fee. In other words, he has no license at this time. He may either apply for a new license, or apply to have his old license reinstated.  If he applies for a new license, the Board may issue or refuse to issue a new license; this is discretionary. In this regard, the Board may consider the applicant's moral character, may consider his conviction of a felony, and may consider his failure to pay his annual fee. If he applies to have his license reinstated, the Board may reinstate the old license upon payment of the annual fee, and upon presentation of satisfactory evidence of attendance at an educational program as provided in Section 641. In other words, once the conditions of payment of the fee, and attendance of a program have been met, the Board, in its discretion, may or may not reinstate a license. In this regard, the Board may consider the applicant's character, prior felony record, and failure to pay his annual fee.  There is one conditional provision in Section 59 O.S. 637 [59-637] which states: "The State Board of Osteopathy may neither refuse to issue, nor refuse to renew, nor suspend, nor revoke, any license, however, for any of these causes (conviction of a felony or failure to pay annual renewal fee), unless the person accused has been given at least twenty days notice in writing, of the charge against him and a public hearing by the State Board." Therefore, the Board should grant this applicant a hearing and then determine whether or not his license should reinstated.  It is therefore the opinion of the Attorney General that your question be answered as follows: After the applicant has paid his annual fees and provided satisfactory evidence to the Board of his attendance at an educational program as provided in Title 59 O.S. 641 [59-641] (1971), it is discretionary with the Board to reinstate or refuse to reinstate the applicant's license after the applicant has been granted a hearing.  (Todd Markum)